                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY, JR. PINKNEY,                              Case No. 18-cv-07140-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                  v.                                        DEFAULT SHOULD NOT BE
                                   9
                                                                                            ENTERED
                                  10     NANCY A BERRYHILL,
                                                        Defendant.
                                  11

                                  12          Defendant Nancy Berryhill, Acting Commissioner of Social Security, timely filed her
Northern District of California
 United States District Court




                                  13   answer in this action on March 19, 2019, but failed to file a copy of the administrative record as

                                  14   required by Local Rule 16-5 and 42 U.S.C. § 405(g). Defendant is ORDERED TO SHOW

                                  15   CAUSE why her default should not be entered by filing a response to this order no later than April

                                  16   8, 2019.

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 1, 2019

                                  19                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  20                                                   Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
